United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
AVIATION DEPOT, Pensacola, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2271
Issued: March 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2007 appellant filed a timely appeal from a July 3, 2007 merit decision
of the Office of Workers’ Compensation Programs denying his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
hearing loss in the performance of duty.
FACTUAL HISTORY
On July 28, 2005 appellant, then a 56-year-old retired inventory manager, filed an
occupational disease claim alleging that he sustained a hearing loss in the left ear due to his
federal employment. He also submitted a schedule award claim on the same date. Appellant
realized that his hearing loss was related to his employment on June 28, 2005, the date he retired
from his employment.

Appellant submitted evidence in support of his claim. He stated that he was exposed to
noise from metal cutting machines, grinders, plating machines, rectifiers and x-ray machines
while he installed and maintained industrial generators and motors for 40 hours per week.
Appellant worked as a mechanic from 1975 to 1985 and was exposed to test stands machines for
eight hours a day during which time he wore earplugs. He worked as an equipment specialist
from 1986 to 1996 and was exposed to helicopter and blade repair machines. Appellant
submitted a June 28, 2005 audiogram obtained at the employing establishment that revealed a
hearing loss of 0, 5, 15 and 15 decibels in the left ear and 0, 5, -5 and 5 decibels in the right ear
for frequency levels recorded at 500, 1,000, 2,000 and 3,000 hertz respectively.
The Office referred appellant for a second opinion evaluation and included a statement of
accepted facts listing his employment history. The Office noted that he was employed as both a
repairman and mechanic during which time he was exposed to various machines and motors for
eight hours a day, five days a week. A November 28, 2006 audiological evaluation recorded a
hearing loss of 0, 5, 5 and 15 decibels in the right ear and 0, 10, 15 and 25 in the left ear for
frequency levels recorded at 500, 1,000, 2,000 and 3,000 hertz respectively. Dr. John Keebler,
an otolaryngologist, reviewed the audiogram and diagnosed left ear high frequency nerve loss.
He opined that the hearing loss was probably presbycusis and not due to noise encountered in
appellant’s federal employment.
On January 24, 2007 the Office denied appellant’s claim for hearing loss. It found that
the weight of medical evidence did not establish that appellant’s hearing loss was caused by his
federal employment.
On February 7, 2007 appellant requested review of the written record. He contended that
he sustained a left ear hearing loss due to his noise exposure at work. Appellant did not submit
any additional medical evidence.
On July 3, 2007 the Office hearing representative found that there was no evidence to
establish that occupational noise exposure during appellant’s federal employment caused his
hearing loss.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential

1

5 U.S.C. §§ 8101-8193

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
Appellant contends that his hearing loss is causally related to noise exposure his federal
employment. The Board finds that he has not submitted medical evidence to establish that his
hearing loss was caused or aggravated by his federal employment.
In support of his claim, appellant submitted an audiogram obtained June 28, 2005 as part
of the hearing conservation program at work. This evidence did not meet the Office’s criteria as
the audiogram was not certified by a physician as being accurate.5 Thereafter, the Office
referred appellant for an evaluation by Dr. Keebler. However, while Dr. Keebler diagnosed a
hearing loss, he opined that it was due to presbycusis and not related to appellant’s history
employment of noise exposure. The report of Dr. Keebler, a specialist in the appropriate
specialty, constitutes the weight of medical opinion.6
Appellant has not satisfied the requirements to establish that his hearing loss is causally
related to his federal employment. He has failed to submit medical evidence to establish causal
relationship and, therefore, has failed to discharge his burden of proof to establish that he
sustained a condition due to factors of his federal employment.

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

See Robert E. Cullison, 55 ECAB 570 (2004). The Office does not have to review every uncertified audiogram.

6

See John D. Jackson, 55 ECAB 465 (2004).

3

CONCLUSION
Appellant has not met his burden of proof to establish that he sustained an occupational
disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 3, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

